DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 08/10/2021 in accordance with the After Final Consideration Pilot Program has been fully considered and entered into record. Claims 1-24 remain pending.

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Vallespi-Gonzalez et al (US 2018/0348346) discloses generating bounding shapes in LIDAR data based on object classification, where objects classified in different types are depicted using different colors, shading, or other visual representations ([0112]), and where non-maximum suppression analysis of the bounding shapes is used to remove or reduce overlapping bounding boxes ([0114]).
Choi et al (US 2017/0169313) discloses when a particular classifier is not assigned to the individual object in the overlapped bounding boxes, different labels may be assigned to the individual objects in the overlapped bounding boxes in the pixel labeling result of the area classifier 121, and the object detector 122 can identify the individual objects in the merged bounding box using the classes of the individual objects in the overlapped bounding boxes using the pixel labeling result generated by the area classifier ([0066]).
Nowakowski et al (US 2020/0074735) discloses detection of objects using various sensors such as LIDAR and cameras ([0071], Figs. 8A-8D), where upon detection of objects between the following vehicle and the lead vehicle, the defined region containing objects is compared with the first bounding box, and if there is overlap between the defined region and the first bounding box, then the see-through functionality is switched off for the overlapping area ([0073]).
Regarding Claims 1, 8, 14, and 21, in view of the amendments and remarks filed 08/10/2021, the newly amended limitations, particularly “wherein a region of the second bounding box overlaps the first bounding box; set, in the second image, pixels: inside the first bounding box, but outside the region to a first color, inside the second bounding box, but outside the region to a second color, and inside the region to one of the first color and the second color based on an answer to a question about the first bounding box and the second bounding box; label, in response to a pixel in the second image, that corresponds to a point{01269905}U.S. Patent Appln. Serial No. 16/443,102Page 8 of 12Response to the Final Office Action mailed July 16, 2021Dated: August 10, 2021 received from a LiDAR, not being at least one of the first color or the second color, the point as being unassociated with at least one of the first object or the second object,” in conjunction with the previously recited limitations of the claims, are neither taught, suggested, nor .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803.  The examiner can normally be reached on M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MARGARET G MASTRODONATO/Primary Examiner, Art Unit 2641